DETAILED ACTION
Notice of Allowability 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
This is an Allowability Notice addressing applicants response dated 16th December 2021.  Claim(s) 1, 14, and 17 were amended; Claim(s) 9-10 were cancelled, and No new Claim(s) were added.  Therefore, Claim(s) 1-8, and 11-20 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/12/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 5-9) with respect to the rejection of the Claim(s) under AlA 35 U.S.C. §102 and 103; have been fully considered and are persuasive in view of the amended Claim; therefore, the rejection has been withdrawn.

Allowable Subject Matter
Independent Claims 1 and 17; and Dependent Claims 2-8, 11-16, and 18-20, are allowed.  The following is the examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the claimed amended limitations “the rigid body configured to be towed at a positive pitch angle when in use; the acoustic projector housing connected to the rigid body at a location between the front end and back end so that a larger portion of the foil shape extends above the rigid body than extends below the rigid body when in use, causing the foil shape to take up an angle of attack when the rigid body rolls while being towed at the positive pitch angle resulting in a net restoring force being generated”, in combinations in the claims are neither anticipated nor found obvious over the art of record.  

Claim 17 is essentially the same as Claim 1 and refers to the towable submersible device of Claim 1.  Therefore Claim 17 is allowed for the same reasons as applied to Claim 1 above.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIE M NDURE/Examiner, Art Unit 3645                                                                                                                                                                                            
/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645